Citation Nr: 0336017	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  00-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability.

2.  Entitlement to an increased evaluation for knee 
disabilities.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On December 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the Social Security 
Administration (SSA) and request a copy 
of any SSA decision awarding or denying 
the veteran disability benefits, as well 
as a copy of the record upon which the 
veteran's award or denial of SSA 
disability benefits was based, and a copy 
of the records associated with any 
subsequent disability determinations by 
the SSA.

2.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressor.  Provide USASCRUR with 
a description of the following alleged 
stressor identified by the veteran:  On 
January 13th or 14th of 1986, after 
injuring his right knee while 
participating in exercise "Certain 
Sentinel", the ambulance he was being 
transported in struck an M60 tank and 
flipped over.  Advise the USASCRUR that 
the veteran was serving with the 
following unit in Germany at the time of 
the purported incident:  HHC 3/37 Armor 
1st Infantry Division.  I have tabbed the 
veteran's stressor statements by paper 
clipping purple tabs to the left side of 
each statement.  Provide the USASCRUR 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.

3.  After completing the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:  an orthopedic examination 
and a neurological examination.

The purpose of the orthopedic and 
neurological examinations is to obtain 
medical evidence regarding the current 
nature and extent of impairment from the 
veteran's service-connected low back 
disability; and the current nature and 
extent of impairment from the veteran's 
service-connected right knee disability.  
All indicated tests and studies, 
including X-rays, electromyographic 
studies, and range of motion studies in 
degrees, should be conducted.  Send the 
claims folders to the examiners for 
review.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The extent of any 
right knee instability or subluxation 
should also be noted.  The physicians 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment should be 
identified, and the examiners should be 
requested to assess the effects of any 
pain.  The physicians should also express 
their opinions concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups).  
The overall functional loss should be 
equated to applicable rating criteria.  
If this is not feasible, the physicians 
should so state.  The orthopedic examiner 
should specifically state whether 
arthritis is present in the veteran's 
right knee.  The orthopedic examiner 
should also provide an opinion concerning 
the impact of the veteran's right knee 
disability on his ability to work, to 
include whether it renders the veteran 
unemployable.

The neurological examiner should 
specifically indicate, with respect to 
the degenerative disc disease affecting 
the veteran's lower back, whether the 
veteran has experienced incapacitating 
episodes (i.e. periods of acute signs and 
symptoms due to intervertebral disc 
syndrome (IDS) that require bed rest 
prescribed by a physician and treatment 
by a physician) of IDS over the past 12 
months, and if so, identify the total 
duration of those episodes over the past 
12 months.  The neurological examiner 
should also identify the signs and 
symptoms resulting from IDS that are 
present constantly, or nearly so.  The 
examiner should also set forth findings 
relative to neurologic impairment evident 
from the veteran's IDS.  Any abnormal 
sciatic, peroneal, popliteal or other 
nerve findings due to IDS should be 
described in detail and the degree of 
paralysis, neuritis or neuralgia should 
be set forth (i.e. mild, moderate, 
severe, complete).  The examiner should 
also provide an opinion concerning the 
impact of the veteran's low back 
disability on his ability to work, to 
include whether it renders the veteran 
unemployable.

4.  Please also make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  psychiatric.  The purpose 
of the examination is to obtain medical 
opinion evidence regarding whether the 
veteran has PTSD, and, if so, to 
determine the particular stressors that 
support the diagnosis.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
include psychological testing including 
PTSD sub-scales.  Send the claims folders 
to the examiner for review.

The examiner should make or rule out a 
diagnosis of PTSD under DSM IV criteria.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis, and the 
examiner should specifically state 
whether stress associated with the 
incident in which the veteran injured his 
right knee in January 1986, or stress 
associated with the claimed incident in 
which his ambulance struck a tank, is 
sufficient by itself to have caused the 
veteran's claimed post-traumatic stress 
disorder.   If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The report of examination 
should include the complete rationale for 
all opinions expressed.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


